Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-14, 16-20, 23 and 24 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, 10-14, 16-20, 23 and 24, drawn to a method of isolating at least one extracellular vesical from a sample, classified in C12N15/10. 

	Please Note: instant claim 8 depends from instant claim 6; however, instant claim 6 does not recite bodily fluids.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Group I, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of what at least one extracellular vesicle comprises such as, for example, wherein at least one extracellular vesicle comprises vesicles having a diameter between 10 nm and 1000 nm (instant claim 3) OR wherein at least one extracellular vesicle comprises vesicles having a diameter between 20 nm and 200 nm (instant claim 4) OR wherein at least one extracellular vesicle comprises vesicles having a diameter between 20 nm and 100 nm (instant claim 5), such as recited in claims 3-5 (please elect one of instant claims 3, 4 or 5).

B.	A single specific species election of method of claim 1 further comprising an additional step such as, for example, further comprising subjecting the at least one extracellular vesicle to affinity purification (instant claim 6) OR further comprising selectively depleting at least one contaminant from the sample (instant claim 10) OR further comprising detecting at least one surface antigen (instant claim 12) OR further comprising contacting the isolated at least one extracellular vesicle with at least one binding agent (instant claim 14) OR further comprising (c) contacting the isolated at least one extracellular vesicle with an aptamer library (instant claim 16), such as recited in claims 6, 10, 12, 14 and 16 (please elect one of instant claims 6, 10, 12, 13 or 16).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite the method of claim 1 further comprising an additional step such as, for example, further comprising subjecting the at least one extracellular vesicle to affinity purification (instant claim 6); or further comprising selectively depleting at least one contaminant from the sample (instant claim 10); or further comprising detecting at least one surface antigen (instant claim 12); or further comprising contacting the isolated at least one extracellular vesicle with at least one binding agent (instant claim 14); or further comprising (c) contacting the isolated at least one extracellular vesicle with an aptamer library (instant claim 16), such that the different method steps require different materials; different instrumentation; result in the production and use of different extracellular vesicles; are useful for the detection of different diseases; require different methods of separating; different methods of analysis; allow for the separation of different components; different sample types; require different methods of purification; different polymers; and/or the production and/or removal of different contaminants from different samples. Thus, at the very least, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639